

115 S452 IS: Ozone Regulatory Delay and Extension of Assessment Length Act of 2017
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 452IN THE SENATE OF THE UNITED STATESFebruary 27, 2017Mr. Flake (for himself, Mr. McCain, Mr. Wicker, Mrs. Capito, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to delay the enforcement and implementation of the 2015 national ambient
			 air quality standards for ozone.
	
 1.Short titleThis Act may be cited as the Ozone Regulatory Delay and Extension of Assessment Length Act of 2017 or the ORDEAL Act of 2017.
 2.National ambient air quality standardsSection 109(d) of the Clean Air Act (42 U.S.C. 7409(d)) is amended— (1)in paragraph (1)—
 (A)in the first sentence, by striking (d)(1) Not later than December 31, 1980, and at five-year intervals and inserting the following:  (d)Review and revision of criteria and standards; independent scientific review committee; appointment; advisory functions (1)Review and revision of criteria and standards (A)In generalNot later than December 31, 1980, and at 10-year intervals;
 (B)in the second sentence, by striking The Administrator and inserting the following:  (B)Early and frequent review and revisionExcept with respect to any national ambient air quality standard promulgated under this section for ozone concentrations, the Administrator; and
 (C)by adding at the end the following:  (C)2015 national ambient air quality standards for ozone concentrations (i)In generalThe Administrator shall delay the enforcement and implementation of the final rule entitled National Ambient Air Quality Standards for Ozone (80 Fed. Reg. 65292 (October 26, 2015)) until January 1, 2025.
 (ii)New rulemakingNot earlier than January 1, 2025, the Administrator shall initiate a new rulemaking to promulgate new national ambient air quality standards for ozone concentrations.; and
 (2)in paragraph (2)(B)— (A)by striking (B) Not later than January 1, 1980, and at five-year intervals and inserting the following:
					
						(B)Review
 (i)In generalExcept as provided in clause (ii), not later than January 1, 1980, and at 10-year intervals; and (B)by adding at the end the following:
					
 (ii)National ambient air quality standards for ozone concentrationsNot earlier than January 1, 2025, and at 10-year intervals thereafter, the committee referred to in subparagraph (A) shall, with respect to national ambient air quality standards for ozone concentrations—
 (I)complete a review of any standard promulgated under this section; and (II)recommend to the Administrator any new standard and any revision to the standards described in subclause (I) as may be appropriate under section 108 and subsection (b)..